Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into December     ,
2005, but effective on the Effective Date (defined below), between Grande
Communications Networks, Inc., a Delaware corporation with principal offices
located in San Marcos, Texas (the “Company”), and Roy H. Chestnutt (the
“Executive”).

WHEREAS, the Company and the Executive have agreed to enter into this Agreement
to provide for the employment of the Executive under the terms set forth herein.

WHEREAS, the Company is engaged in the telecommunications business and has
expended a great deal of time, money, and effort to develop and maintain
proprietary Confidential Information which, if misused or disclosed, could be
harmful to the Company’s business.

WHEREAS, the Executive recognizes and acknowledges that the Executive’s position
with the Company will provide the Executive with access to Confidential
Information of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
and the compensation the Company agrees herein to pay the Executive, and of
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Executive agree as follows:

1. Employment.

(a) The Executive is hereby employed as Chief Executive Officer of the Company.
The Executive’s employment with the Company shall be on an at-will basis and not
for any definite term (the “Contract Period”). Either the Executive or the
Company may terminate this employment relationship at any time, for any reason
or no reason, pursuant to Section 10 below. As Chief Executive Officer, the
Executive shall have full responsibility and authority for management of the
day-to-day operations of the Company and shall render related management
services to the Company of the type customarily performed by persons serving in
such capacity. The Executive shall report directly to the Company’s Board of
Directors, and shall also perform such duties as the Company’s Board of
Directors may from time to time reasonably direct. Additionally, per the terms
of the Company’s Investor Rights Agreement, the Executive shall be a member of
the Company’s Board of Directors as of the next scheduled meeting of the
Company’s Board of Directors following the Effective Date. At the time that
Employee ceases being the Chief Executive Officer of the Company, in accordance
with the Company’s Investor Rights Agreement, he shall also cease being a member
of the Board of Directors.

(b) Executive shall use reasonable efforts to assume the duties of Chief
Executive Officer and member of the Company’s Board of Directors on or before
February 1, 2006. The parties acknowledge and agree that this Agreement is
expressly subject to and conditioned upon Executive commencing his duties as
Chief Executive Officer of the Company and this Agreement shall not be effective
until such date (the “Effective Date”). If Executive reasonably believes that he
will be unable to commence the performance of the duties of the Company’s Chief
Executive Officer on or before February 1, 2006, Executive will immediately
notify Company.

2. Location of Services. During the term of this agreement, the Executive shall
perform services at the Company’s various offices, but shall be principally
located at the offices of the Company located in the Austin/San Antonio
Corridor, Texas area.

3. Salary. The Company shall pay the Executive for the services to be rendered
hereunder during the Contract Period a base salary at the rate of $375,000.00
per annum with such increases as may be determined by the Board of Directors
from time to time in its discretion with the minimum increase being consistent
with that of the other senior officers of the Company (the “Base Salary”). The
Base Salary shall be payable in equal monthly installments to the Executive and
subject to such deductions and withholdings as are required to be made pursuant
to applicable governmental laws, rules and regulations.



--------------------------------------------------------------------------------

4. Bonuses. The Executive shall be eligible to earn an annual bonus during each
fiscal year (such year being referred to herein as a “Bonus Period”) that he
remains an executive employee of the Company through the end of the Bonus
Period. For each Bonus Period the Executive and the Board of Directors shall
adopt written performance goals within the Bonus Period (“Annual Goals”). If
Annual Goals are met for a Bonus Period, the Executive shall earn a bonus equal
to 100% of his then current Base Salary (for the avoidance of doubt, a delay by
any person in the adoption of written performance goals shall not deny the
Executive any bonus or, upon the adoption and achievement of such goals, delay
in any way the payment thereof). If only certain of such Annual Goals are met,
or Annual Goals are met only in part, for such Bonus Period, the Executive may
earn a bonus, if any, equal to an amount to be determined by, and at the sole
discretion of, the Board of Directors. Annual bonuses shall be payable to the
Executive within 45 days after the end of the applicable Bonus Period (or within
30 days of the date on which it is determined that the Annual Goals have been
met, exceeded, or not met, whichever is later). Nothing in this paragraph 4
shall limit the Board of Directors from awarding additional bonuses to the
Executive based upon achievement of Company objectives, other than the Annual
Goals, during the Bonus Period, in the sole discretion of the Board.
Notwithstanding anything herein to the contrary, Executive’s annual bonus for
the initial Bonus Period (and only the initial Bonus Period) shall not be less
than 50% of the salary earned in 2006. Further, within ninety (90) days of the
Effective Date, Executive and the Board of Directors shall adopt the Annual
Goals for the initial Bonus Period.

5. Participation in Employee Benefit Plans. The Executive shall be entitled to
participate, on the same basis as other of the Company’s executive employees, in
any group life insurance, medical coverage, education, or other retirement or
employee pension or welfare plan or benefits that the Company has adopted or may
adopt for the benefit of its executive employees. The Executive shall be
entitled to participate in any fringe benefits, which are now or may be or
become applicable to the Company’s executive employees generally as determined
by the Board of Directors. Nothing in this paragraph 5 limits the Company’s
ability to modify, alter or eliminate any of its employee benefit plans or
fringe benefits, except as prohibited by applicable law.

6. Expenses.

(a) Business Expenses. The Company will reimburse Executive for all ordinary and
necessary business expenses incurred by the Executive in the course of his
employment by the Company, subject to providing the Company receipts and other
appropriate documentation of such expenses. Executive agrees that, if at any
time any payment made to Executive by the Company as a business expense
reimbursement shall be disallowed in whole or in part as a non-deductible
expense of the Company by any taxing authority, Executive shall reimburse the
Company to the full extent of such disallowance, with interest thereon at the
rate that would be charged by the Internal Revenue Service for such period from
the date of reimbursement by the Executive until repaid.

(b) Relocation Expenses.

(i) From Executive’s Start Date through the permanent relocation of Executive’s
family to the Austin/San Antonio area, but in no event beyond June 30, 2006,
Company will reimburse for reasonable and necessary airfare to and from the
greater Austin area to the greater San Francisco area. Specifically, Executive
shall be reimbursed for twenty-five roundtrip airfares associated with Executive
or his immediate family traveling to and from the greater Austin, Texas area and
the greater San Francisco, California area. Executive agrees to use reasonable
efforts to attain the lowest available air fares.

(ii) Company will reimburse Executive for normal relocation expenses up to a
maximum of $75,000. To the extent that any or all of said relocation expense
reimbursements are deemed taxable to the Executive, Company agrees to increase
the maximum relocation reimbursement to an amount such that Executive receives
an after-tax amount of up to $75,000.



--------------------------------------------------------------------------------

(iii) Company shall reimburse Executive $20,000 for expenses related to his
relocation to Austin, Texas, associated with housing arrangements and the like,
payable upon Executive and his immediate family’s final relocation to Austin.

7. Stock Options.

(a) Subject to the terms and conditions of the Grande Incentive Stock Option
Plan (“Plan”), Executive will be granted the qualified option (the “Common Stock
Options”) to purchase 7,000,000 shares of Grande Communications Holdings, Inc.
common stock at a strike price of $.05 per share.

(b) Subject to the terms and conditions of a Board-approved Preferred Stock
Option Plan (“Preferred Plan”), and together with the Plan “Stock Plans”,
Executive will be granted the qualified option (the “Series H Stock Options”) to
purchase 11,000,000 shares of Grande Communications Holdings, Inc. Series H
Preferred Stock, having a $1.20 per share liquidation value, at a strike price
of $.10 per share.

(c) The Common Stock Options and the Series H Stock Options (together the
“Initial Options”) shall be subject to the following vesting schedule:
(i) twenty-five percent (25%) of each of the Common Stock Options and the Series
H Stock Options on the first anniversary of the Effective Date;
(ii) one-thirty-sixth (1/36th) of each of the remaining Common Stock Options and
the Series H Stock Options on the last day of each calendar month in the three
(3) year period beginning on the first anniversary of the Effective Date.

(d) Notwithstanding anything in this Section 7 to the contrary, the Initial
Options shall vest in full upon a Change in Control of the Company. A “Change in
Control” means the occurrence of one or more of the following events: (i) Any
person within the meaning of Section 13(d) and 14(d) of the Securities Exchange
Act or 1934, as amended (the “Exchange Act”), other than the Company (including
its subsidiaries, directors or executive officers) has become the beneficial
owner, within the meaning of Rule 13d-3 under the Exchange Act, of 50 percent or
more of the combined voting power of the Company’s then outstanding preferred
stock entitled to vote in elections of directors (“voting securities”);
(ii) Shares representing 50 percent or more of the combined voting power of the
Company’s voting securities are purchased pursuant to a tender offer or exchange
offer (other than an offer by the Company or its subsidiaries or affiliates);
(iii) As a result of, or in connection with, any tender offer or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company before the Transaction shall cease to constitute a
majority of the Board of Directors of the Company or of any successor to the
Company; (iv) Following the date hereof, the Company is merged or consolidated
with another corporation and as a result of such merger or consolidation less
than 50 percent of the outstanding voting securities of the surviving or
resulting corporation shall then be owned in the aggregate by the former
shareholders of the Company, other than (A) any party to such merger or
consolidation, or (B) any affiliates of any such party; or (v) The Company
transfers more than 50 percent of its assets, or the last of a series of
transfers results in the transfer of more than 50 percent of the assets of the
Company, to another entity that is not wholly-owned by the Company. For purposes
of this subsection (v), the determination of what constitutes 50 percent of the
assets of the Company shall be made by the Board of Directors of the Company, as
constituted immediately prior to the events that would constitute a change of
control if 50 percent of the Company’s assets were transferred in connection
with such events, in its reasonable discretion.

(e) In the event Executive ceases to be an executive officer of the Company for
any reason or no reason prior to the date that any portion of the Initial
Options are vested, then the unvested Initial Options shall immediately
terminate and be of no force and effect.

(f) In the event Executive’s employment with the Company shall be terminated as
the result of a “For Cause Termination” or a “Voluntary Termination,” the
Company, at its sole option, may purchase all or any portion of Executive’s
vested Initial Options at their then current fair market value. The fair market
value of such vested Initial Options shall be, for purposes of this
Section 7(f), determined by the Company’s Board of Directors (the “Board”) in
its sole discretion as of the effective date of Executives



--------------------------------------------------------------------------------

Termination. Should Executive disagree with the Board’s determination of the
fair market value (the “Board Determination”), Executive shall notify the Board
in writing (the “Dispute Notification”) that Executive wishes to dispute the
determination. If the dispute is not resolved between the Board and the
Executive within 15 days of receipt of the Dispute Notification, then the Board
shall appoint a third-party expert in valuing companies that are comparable to
the Company to conduct a determination of the fair market value (the “Third
Party Determination”). The Third Party Determination shall be conclusive and
binding upon the Board and the Executive. If the Third Party Determination is
within ten percent of the Board Determination, then the Executive shall bear the
costs incurred in obtaining the Third Party Determination. Should the Third
Party Determination differ from the Board Determination by ten percent or more,
the Company shall bear such costs.

(g) The Initial Options are granted subject to all of the applicable terms and
provisions of the Stock Plans, and such terms and provisions are incorporated by
reference herein. Executive hereby accepts and agrees to be bound by all the
terms and conditions of the Stock Plans. At Company’s request, Executive shall
promptly execute and deliver Company’s standard form option agreements in effect
as of the date hereof including any terms not inconsistent with the terms and
provisions of this Section 7. Any conflict between the terms of this Agreement
and the Stock Plans shall be resolved in favor of the terms of this Agreement.

(h) Except for a termination for Cause (as defined below) or a Voluntary
Termination (as defined below), notwithstanding anything to the contrary herein,
in the event of a termination of Executive’s employment with the Company, the
exercise period for Executive’s vested Options shall be two (2) years from the
date of termination.

8. Standards. The Executive shall perform the Executive’s duties and
responsibilities under this Agreement as his full time employment to the best of
his abilities in accordance with such reasonable standards as may be established
from time to time by the Board of Directors of the Company. The reasonableness
of such standards shall be measured against standards for executive performance
generally prevailing in the Company’s industry. Executive shall not undertake
any other employment or consultant engagements without the prior written consent
of the Board of Directors.

9. Vacations. The Executive shall be entitled to annual paid vacation of at
least four (4) weeks per year or such longer period as the Board of Directors of
the Company may approve. The timing of paid vacations shall be scheduled in a
reasonable manner by the Executive.

10. Termination of Employment.

a) Death or Total Disability. Except as provided for in this Agreement, in the
event of the death or Total Disability of the Executive during the Contract
Period, the Company shall have no further obligations or liability hereunder,
except to pay to the Executive or the Executive’s estate (in addition to and
without regard for any benefits due under any insurance, retirement or other
plan of the Company or any other person or entity) the amount of the Executive’s
Base Salary accrued but unpaid at the date of the Executive’s death or Total
Disability, as the case may be. “Total Disability” means a mental or physical
condition which in the reasonable opinion of the Directors renders the Executive
unable or incompetent to carry out the job responsibilities attendant to his
position with the Company, which condition shall have existed for a period of
120 or more consecutive days or for a total of 180 days in any period of twelve
consecutive months. In the event of Executive’s death or Total Disability, any
Options that would have vested in the twelve (12) months following the date of
Executive’s death or Total Disability shall be considered immediately vested and
exercisable. Notwithstanding anything to the contrary herein or otherwise,
Executive or Executive’s estate, as the case may be, shall have two (2) years
from date of Executive’s death or Total Disability to exercise on his vested
Options.



--------------------------------------------------------------------------------

b) Termination.

(1) The Company may terminate the Contract Period for Cause and cancel its
obligations to the Executive hereunder (except for obligations accrued but
unpaid to the effective date of termination) upon written notice to the
Executive. Without limiting the generality of the foregoing, the Executive shall
not be entitled to any severance or termination pay or the continuation of any
benefits then provided to the Executive by the Company. As used herein the term
“Cause” shall mean (i) the commission by the Executive of a felony or a crime
involving moral turpitude or the commission of any other act involving
dishonesty, disloyalty or fraud, (ii) conduct by the Executive tending to bring
the Company into substantial public disgrace or disrepute, (iii) failure of the
Executive to perform (in any material respect) his obligations under this
Agreement or the reasonable directives of the Board of Directors; provided, that
the Board of Directors shall give Executive notice of such failure and Executive
shall have thirty (30) days to cure such failure, which if such failure is not
cured during said thirty (30) day period, the Board of Directors shall have the
immediate right to terminate the Executive; (iv) gross negligence or willful
misconduct by the Executive in providing the services required hereby, or
(v) the habitual use of alcohol or drugs.

(2) The Contract Period also may be terminated by the Company at any time
without Cause upon thirty (30) days prior written notice given to the Executive.
Upon such termination the Company shall have no further obligations or liability
hereunder, except to pay the Executive the amount of the Base Salary accrued but
unpaid to the date of termination and the Severance Pay (as hereinafter
defined). The Company reserves the right to relieve the Executive of his duties
any time during the 30-day notice period without affecting his right to
compensation and other benefits during this notice period.

(3) The Contract Period may be terminated by the Executive in the event that the
Board of Directors: (1) diminishes the Executive’s duties and responsibilities
under this Agreement; (2) relocates the office that the Executive is to work
outside of the Austin/San Antonio Corridor, Texas area, (3) removes Executive
without Cause from the Board of Directors, (4) strips Executive without Cause of
his title as Chief Executive Officer, or (5) reduces Executive’s Base Salary
without Cause, in any case the Executive may terminate the Contract Period upon
sixty (60) days prior written notice to the Board of Directors (each a “Good
Reason Termination”) provided, that a Good Reason Termination shall not be
considered a voluntary termination of employment with the Company by Executive.
The Company reserves the right to relieve the Executive of his duties any time
during the 60-day notice period without affecting his right to compensation and
other benefits during this notice period.

(4) The Contract Period may be terminated by the Executive voluntarily upon
sixty (60) days prior written notice (a “Voluntary Termination”). In the event
of a Voluntary Termination, the Executive shall be entitled to only such amounts
as the Executive would be entitled to if the Company had terminated the
Executive for Cause. The Company reserves the right to relieve the Executive of
his duties any time during the 60-day notice period without affecting his right
to compensation and other benefits during this notice period.

(5) In the event the Contract Period shall be terminated by the Company without
Cause or by the Executive pursuant to a Good Reason Termination, the obligations
of the Company to the Executive hereunder shall be canceled and the Company
shall pay to Executive severance payments in an amount equal to his then current
Base Salary (“Severance Pay”) for the Severance Period. The “Severance Period”
shall be a period equal to twelve (12) months. The Severance Pay shall be
payable in equal monthly installments over the Severance Period, less applicable
deductions, except as provided in subsection (b) below. The Company will
continue the Executive’s then current insurance and health care coverages
provided for in Section 5 during the Severance Period or until Executive
receives equivalent benefits from his next permanent, full time employer, at
which time the Company may cancel Executive’s insurance and health care benefits
(“Benefit Continuation”). The payment of Severance Pay and Benefit Continuation
shall be conditioned upon the delivery to the Company of a release of claims in
a form satisfactory to the Board of Directors.



--------------------------------------------------------------------------------

11. Restrictive Covenants.

a) Confidential Information/Noncompetition/Nonsolicitation. At all times during
or after the Contract Period until the conclusion of the “Restricted Period”,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
all Confidential Information relating to the Company or any of its affiliates,
and their respective businesses and shall not in any manner, directly or
indirectly, use for his own benefit or the benefit of any other Person, nor
disclose, divulge, render or offer, any information, except on behalf of the
Company in the course of the proper performance of the Executive’s duties or
except as may otherwise be required by law or legal process (provided the
Company has been given notice of and opportunity to challenge or limit the scope
of disclosure purportedly so required.). For the purposes of this Agreement,
“Confidential Information” means all information, observations and data (whether
in human or machine readable form) obtained by the Executive while employed by
the Company concerning the business or affairs of the Company, or any other
affiliate, including any information pertaining to the Company’s business which
is not generally known in the telecommunications industry, including, but not
limited to, customer list, client lists, accounts, methods of conducting
business and competing in the marketplace, corporate goals, strategic planning,
trade secrets, internal processes, designs, design information, products,
inventions, innovations, improvements, developments, methods, analyses,
drawings, reports, and all similar or related information which related or
relates to the Company’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by the Executive, whether prior to or during the Contract
Period, data, research and development plans and activities, equipment
modifications, techniques, software and computer programs and derivative works,
business and marketing plans, projections, sales data and reports, confidential
evaluations, compilations and/or analyses of technical or business information,
profit margins, customer requirements, costs, profitability, sales and marketing
strategies, pricing policies, strategic plans, training materials, internal
financial information, operating and financial data and projections, names and
addresses of customers, inventory lists, sources of supplies, supply lists,
employee lists, mailing lists, and information concerning relationships between
the Company and its employees or customers which gives or may give the Company
an advantage over competitors, and all other information owned by the Company
which is not public information.

b) Company Policies. While employed by the Company, the Executive shall comply
with the rules and policies of the Company.

c) Noncompetition. The Executive acknowledges and agrees that as a result of the
performance of the Executive’s duties for the Company, the Executive has and
will become aware of the identity of the Company’s Confidential Information.
During the “Restricted Period” (as defined below), the Executive will not
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, consultant or otherwise with, or have any financial
interest in, any Person or business which is in direct competition with the
business the Company has conducted prior to the termination of Executive’s
employment with the Company or any business that the Company has funded planning
for at the time of such termination of employment in any geographic area where
such business is being conducted during such period. Ownership, for personal
investment purposes only, of not more than 2% of the voting stock of any
publicly held corporation shall not constitute a violation hereof. For purposes
of this Agreement, the “Restricted Period” shall mean all periods during which
the Executive is employed by the Company and the Severance Period, provided,
that if there is no Severance Period, the Restricted period shall be (i) six
(6) months after the Executive’s employment is terminated for Cause; and
(ii) twelve (12) months after a Voluntary Termination.

d) Nonsolicitation of Customers. The Executive acknowledges and agrees that as a
result of the performance of the Executive’s duties for the Company, the
Executive has and will become aware of the identity of the Company’s customers,
clients, accounts and confidential and proprietary methods of conducting
business and competing in the marketplace as well as Company marketing
strategies, corporate goals, strategic planning and other similar Company
confidential information. Except for the direct benefit of the Company, while
employed by the Company and for the duration of the Restricted Period, the
Executive will not, directly or indirectly, solicit business from any customer
of the Company or its Affiliates.



--------------------------------------------------------------------------------

e) Nonsolicitation of Employees. While employed by the Company and for the
duration of the Restricted Period, the Executive will not, directly or
indirectly, solicit for employment (by other than the Company) any Person
employed by the Company or its affiliates.

f) Injunctive Relief. The Executive acknowledges that a violation on the
Executive’s part of any of the covenants contained in this Section 11 would
cause immeasurable and irreparable damage to the Company and that the recovery
by the Company of money damages for such breach will not constitute an adequate
remedy for such breach. Accordingly, the Executive agrees that the Company shall
be entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of any such covenant in addition to any other
remedies it may have, and that Executive expressly waives the defense in any
equitable proceeding that there is an adequate remedy in law for any such
breach. The Executive and the Company agree that the covenants contained in this
Section 11 have been negotiated with the advice of counsel. The Executive agrees
that in the event that any arbitrator or court of competent jurisdiction shall
finally hold that any provision this Section 11 is void or constitutes an
unreasonable restriction against the Executive, the provisions of this
Section 11 shall not be rendered void but shall apply to such extent as such
arbitrator or court may determine constitutes a reasonable restriction under the
circumstances. Any portion of this Section 11 not required to be so modified
shall remain in full force and effect and not be affected thereby.

g) “Person” defined. For the purpose of this Agreement, “Person” means any
individual, corporation, partnership, limited liability company, joint venture,
trust or unincorporated organization, or a government or any agency or political
subdivision thereof.

12. Indemnification. The Company shall indemnify the Executive to the fullest
extent permitted by the laws of the state of the Company’s incorporation in
effect at that time, or certificate of incorporation and by-laws of the Company,
whichever affords the greater protection to the Executive. The Executive shall
be entitled to any insurance policies the Company may elect to maintain
generally for the benefit of its officers and directors against all costs,
charges and expenses incurred in connection with any action, suit or proceeding
to which he may be made a party by reason of being a director or officer of the
Company.

13. No Assignments. This Agreement is personal to each of the parties hereto. No
party may assign or delegate any rights or obligations hereunder without first
obtaining the written consent of the other party hereto. However, in the event
of the death of the Executive all rights to receive payments hereunder and
rights provided in this Agreement shall become rights of the Executive’s estate.

14. Amendments or Additions. No amendments or additions to this Agreement shall
be binding unless in writing and signed by all parties hereto.

15. Counterparts; Headings, Severability. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The headings of the
Sections of this Agreement are inserted for convenience only and shall not
constitute a part hereof. Any provision, or clause of any provision, of this
Agreement that may be found to be contrary to applicable law or otherwise
unenforceable will not affect the remaining terms of this Agreement, which will
be construed as if the unenforceable provision or clause were absent from this
Agreement, so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party to this Agreement. Upon the determination that such provision or
clause is contrary to applicable law or otherwise unenforceable, the parties
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible.



--------------------------------------------------------------------------------

16. Entire Agreement. As of the Effective Date, this instrument contains the
entire agreement of the parties pertaining to the subject matter contained in it
and supersedes and is in lieu of any and all other employment arrangements
between Executive and the Company.

17. Governing Law. This Agreement shall be governed by the laws of the State of
Texas (other than the choice of law rules thereof).

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

GRANDE COMMUNICATIONS NETWORKS, INC. By:  

 

Name:   Title:  

 

 

Executive